PER CURIAM.
Appellant seeks reversal of his conviction of robbery for which he was sentenced to serve twenty-five years imprisonment.
On September 2, 1971, Fla.App., 251 So.2d 907, we affirmed the judgment appealed upon the ground that the record on appeal and the briefs submitted by the parties indicated that no reversible error was committed in arriving at said judgment. This opinion was set aside and held for naught by our sua sponte Order dated January 6, 1972, as it appeared that the Office of the Public Defender had failed to comply with our Order of July 12, 1971, requiring the Public Defender to furnish the appellant with a copy of the record on appeal and granting appellant leave to file a supplemental brief within 30 days if he so desired.
It now appearing by certificate that the complete record on appeal has been forwarded to appellant and that the 30 day period within which appellant was granted leave to file a supplemental brief has expired, our prior disposition of this case is reinstated and the judgment herein appealed is affirmed.
SPECTOR, C. J., and JOHNSON and WIGGINTON, JJ., concur.